Citation Nr: 0911049	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  07-39 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1975, and from September 1977 to September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for PTSD. 


FINDING OF FACT

The Veteran has been diagnosed with PTSD that is medically 
attributed to a stressor he experienced during his service.


CONCLUSION OF LAW

PTSD was incurred in or aggravated by the Veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
psychoses, will be rebuttably presumed if they are manifest 
to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  However, PTSD is not 
classified as a psychosis, and service connection for PTSD 
accordingly may not be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2008).  

When the evidence does not establish that a Veteran is a 
combat Veteran, her assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, the alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 
155 (1993).  In determining whether documents submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

The Veteran served on active duty from August 1972 to August 
1975, and from September 1977 to September 1994.  His service 
included a temporary duty assignment to Saudi Arabia from 
April 1991 to June 1991 in support of Operation Provide 
Comfort, and that the Veteran's unit was part of a joint task 
force that performed a security mission.  Several incidents 
were noted in May 1991 and June 1991, where the Kurds 
conducted demonstrations and other acts of violence.  The 
Veteran claims that his most traumatic experience was the 
riot that took place when the troops had to stop the Kurdish 
from getting through their blockades.   

The Veteran's service personnel records reveal that he 
received awards and medals consistent with service in support 
of the Vietnam and Persian Gulf Wars.  However, those awards 
are not indicative of participation in combat.  Thus, his 
reported PTSD stressors must be verified in order for service 
connection for PTSD to be warranted.  The Veteran's service 
medical records are negative for evidence of any chronic 
psychiatric disability during service.  His psychiatric 
evaluation at separation from service was normal.  

Post-service treatment records show that the Veteran was 
initially diagnosed with PTSD in October 2005.  At that time, 
the Veteran reported in-service PTSD stressors involving the 
riot that occurred when the Veteran and other troops had to 
stop the Kurdish from getting though their blockades, riots 
in Northern Iraq with the 709th Military Police Battalion and 
the 284th Military Police Company from April 27, 1991, to 
June 28, 1991, as well as other riot control missions.  He 
was diagnosed with PTSD in accordance with DSM-IV.  
Subsequent records show that the Veteran consistently 
reported a stressor involving an incident when the Veteran 
and his brigade had to stop the Kurdish from getting through 
their blockade, in addition to other stressors that occurred 
while he served with the 709th Military Police Battalion and 
the 284th Military Police Company.  These records also show 
that he has been receiving regular treatment for PTSD.

Having determined that the Veteran has a valid PTSD 
diagnosis, the remaining question before the Board is whether 
the Veteran's PTSD diagnosis is based upon a verified 
stressor.

In support of his claim, the Veteran submitted an undated 
statement written by a fellow serviceman which corroborates 
the stresses of serving in Northern Iraq.  The Board has 
determined that statement is credible and is persuasive 
corroboration of the Veteran's account of experiences while 
serving in Northern Iraq.

The Veteran's service personnel records include a temporary 
duty assignment to Saudi Arabia from April 27, 1991, to June 
28, 1991, that additionally verifies the Veteran's reports of 
stressors.  Furthermore, Defense Personnel Records verified 
the activities of the 284th Military Police Company to 
include deployment as part of Joint Task Force Bravo during 
Operation Provide Comfort and that unit's performance of a 
security mission.  Additional historical information obtained 
showed that several incidents occurred during May 1991 and 
June 1991, in which the Kurds conducted demonstrations and 
other acts of violence.  A history submitted by the 3rd 
Battalion, 325th Infantry documents the unit's involvement in 
Operation Provide Comfort as part of the Joint Task Force 
Bravo.  Those service personnel records, Defense Personnel 
Records and the statement written by the Veteran's fellow 
serviceman which corroborate his account of an incident when 
the Veteran's brigade had to stop the Kurdish from getting 
though the blockade are sufficient to verify the Veteran's 
reported stressors.

Because the Veteran's PTSD diagnosis was based, at least in 
part, on a corroborated stressor, the Board finds that it is 
at least as likely as not that the evidence of record 
demonstrates that the Veteran's PTSD is due to a verified 
stressor event during his service.  Therefore, the Board 
finds that service connection for PTSD is warranted.  All 
reasonable doubt has been resolved in favor of the claimant 
in making this decision.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO sent correspondence in October 2005 and August 
2006; a rating decision in July 2006; and a statement of the 
case in December 2007.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudications in 
the November 2008 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim. Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.



____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


